Case 3:19-ap-03002   Doc 1   Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document     Page 1 of 10
Case 3:19-ap-03002   Doc 1   Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document     Page 2 of 10
Case 3:19-ap-03002   Doc 1   Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document     Page 3 of 10
Case 3:19-ap-03002   Doc 1   Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document     Page 4 of 10
Case 3:19-ap-03002   Doc 1   Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document     Page 5 of 10
Case 3:19-ap-03002   Doc 1   Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document     Page 6 of 10
Case 3:19-ap-03002   Doc 1   Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document     Page 7 of 10
Case 3:19-ap-03002   Doc 1   Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document     Page 8 of 10
Case 3:19-ap-03002   Doc 1   Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document     Page 9 of 10
Case 3:19-ap-03002   Doc 1    Filed 07/09/19 Entered 07/09/19 14:42:26   Desc Main
                             Document      Page 10 of 10
